 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 6
       ZACHARY M ENSLOW,
 7                                                           No. 3:19-CV-05650-RBL
 8                                     Plaintiff,
               v.                                            ORDER ADOPTING REPORT AND
 9                                                           RECOMMENDATION
       WASHINGTON STATE,
10                                     Defendant.
11

12           THIS MATTER is before the Court the Report and Recommendation of Magistrate Judge

13   David W. Christel [Dkt. # 5], and the underlying record.

14           (1)     The Report and Recommendation is ADOPTED.
15
             (2)     Enslow’s Application to Proceed in forma pauperis [Dkt. # 1] is DENIED.
16
             (3)     Plaintiff is directed to pay the filing fee or file a proposed amended complaint
17
     within 21 days of the date of this order. If Plaintiff does not pay the filing fee or file a severable
18
     proposed amended complaint, this case be dismissed without prejudice.
19

20           The Clerk shall send copies of this Order to Enslow’s last known address and to

21   Magistrate Judge Christel.
22           IT IS SO ORDERED.
23
             DATED this 6th day of September, 2019.


                                                             A
24

25
                                                             Ronald B. Leighton
26                                                           United States District Judge


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
